                  Case 4:20-cv-07352-HSG Document 30 Filed 01/06/21 Page 1 of 3
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Bright Harry and Ronald S. Draper                                        -HSG
                                                                  20-cv-07352___
                                                     )   Case No: ___________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF
             v.
                                                     )   ATTORNEY PRO HAC
 6   KCG Americas LLC, et al.                        )   VICE ; ORDER
                                                     )
 7                                                   )   (CIVIL LOCAL RULE 11-3)
                                     Defendant(s).
                                                     )
 8
         I, Jeffry M. Henderson                   , an active member in good standing of the bar of
 9    Illinois                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: KCG Americas LLC, et al. (see attached) in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Howard Holderness                       an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      77 W. Wacker Dr., Suite 3100                        Four Embarcadero Center, Suite 3000
14    Chicago, IL 60601                                   San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (312) 456-8453                                      (415) 655-1308
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    hendersonj@gtlaw.com                                holdernessh@gtlaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 6189553      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 12/21/20                                               Jeffry M. Henderson
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Jeffry M. Henderson                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 1/6/2021
                                                               UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
         Case 4:20-cv-07352-HSG Document 30 Filed 01/06/21 Page 2 of 3




Representing the following Defendants: KCG Americas LLC, Daniel B. Coleman, Carl

Gilmore, Greg Hostetler, Main Street Trading, Inc., Patrick J. Flynn, Wedbush Securities

Inc. and (GZDUG:. Wedbush
Case 4:20-cv-07352-HSG Document 30 Filed 01/06/21 Page 3 of 3
